IN THE SUPREME COURT OF THE STATE OF DELAWARE


IN RE VERSUM MATERIALS, INC.             §    No. 266, 2020
STOCKHOLDER LITIGATION                   §
                                         §    Court Below – Court of Chancery
                                         §    of the State of Delaware
                                         §
                                         §
                                         §    C.A. No. 2019-0206-JTL


                         Submitted: February 10, 2021
                           Decided: February 22, 2021

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR                          and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.

                                     ORDER

      On this 22nd day of February, 2021, after careful consideration of all briefs

and the record on appeal, and after oral argument, we find it evident that the final

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons stated in the July 16, 2020 Bench Ruling and the July 17, 2020 Order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

is AFFIRMED.

                                      BY THE COURT:

                                       /s/ Tamika R. Montgomery-Reeves
                                                     Justice